Supreme Court of Florida
                                   ____________

                                   No. SC14-414
                                   ____________

                                  NOEL PLANK,
                                    Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                  [March 17, 2016]

PER CURIAM.

      The certified conflict issue in this case is whether an individual is entitled to

counsel in direct criminal contempt proceedings before incarceration is imposed as

punishment. The First District Court of Appeal rejected that argument in Plank v.

State, 130 So. 3d 289, 290 (Fla. 1st DCA 2014), but certified that its decision is in

direct conflict with the decisions of the Second District Court of Appeal in Al-

Hakim v. State, 53 So. 3d 1171, 1174 (Fla. 2d DCA 2011), and Woods v. State,

987 So. 3d 669, 674 (Fla. 2d DCA 2007), and the Fourth District Court of Appeal

in Hayes v. State, 592 So. 2d 327, 329 (Fla. 4th DCA 1992), which all held that a
defendant has a right to counsel in direct criminal contempt proceedings before

incarceration is imposed as punishment.1

      We resolve the conflict, holding in accordance with the First District that a

trial court has the discretion, but is not required, to appoint counsel or give the

individual an opportunity to seek counsel in a direct criminal contempt proceeding,

even if incarceration is imposed as punishment, as long as the period of

incarceration does not exceed six months. Nevertheless, because the allegedly

contemptuous conduct for which Petitioner Noel Plank was incarcerated in this

case did not involve conduct that occurred only in the presence of the court, the

trial court erred in classifying the conduct as direct criminal contempt. Plank was

therefore entitled to the benefit of counsel and to the procedures set forth in the

Florida Rule of Criminal Procedure 3.840 governing indirect criminal contempt.

Accordingly, while we approve the reasoning of the First District that there is no

requirement to appoint counsel in direct criminal contempt proceedings where a

defendant is incarcerated for less than six months, we quash the First District’s

decision upholding the conviction and direct that Plank’s conviction for direct

criminal contempt be vacated.




      1. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.

                                          -2-
                                       FACTS

      On April 15, 2013, Noel Plank, a prospective juror, appeared for jury duty at

the Leon County Courthouse at 11:30 a.m. and was part of a panel that was seated

in the courtroom at approximately 1:40 p.m. In response to general biographical

questioning, Plank advised the trial judge that he had various issues that would

make it difficult for him to serve on the jury:

            I work a full day. I work 13 hours on Thursdays, and I have no
      time or money to sit in court waiting for all of y’all. First of all, I’m
      going to tell you straight out. I’m antiwar, Vietnam draft card burner,
      and avoided the Vietnam war. I’m also 4F.
When the judge inquired about the meaning of “4F,” Plank responded:

             Unqualified for military. Another thing is I’m antigovernment.
      I have not voted since Ronald Reagan was president. I’m not even
      registered to vote. And I’m also, to tell you the truth, I’m a drunk.

The trial judge did not excuse Plank based on those reasons, and jury selection

continued. In response to later general questions pertaining to his background,

Plank responded as follows:

             My name is Noel Plank. I’m a driver. I deliver Homes &
      Land, Tallahassee Woman. You’ve seen them on magazine racks all
      over Tallahassee. I have no spouse. I’m divorced. I do have a
      daughter, but she lives with my ex. She’s a writer at FSU. I’ve lived
      here for 23 years . . . .
             And as far as victim of crime, yes, I have been a victim of
      several crimes, identity theft, theft of over a thousand dollars’ worth
      of professional camera equipment, theft of cell phone, and I’ve been
      burglarized a couple of times, nothing serious taken except a six-pack
      of beer, which I was kind of teed off at, because I was looking
      forward to having a beer after work, when I got home after work.

                                         -3-
      And the police officer says—the sheriff’s asking me, “Did you check
      the fridge?” I said, “I never thought of that.” And sure enough, they
      took, they took my six-pack of beer. Okay. I found that out.
              And I can listen but my mind goes from about here to here
      (indicating) and I’ll forget. You can tell me your name. I will forget
      it as soon as I walk ten feet. I, I have a bad memory, okay, because I
      also have a plastic plate in this side of my head. That’s why I’m 4F
      from the military. I’ve had a bad car accident when I was 17, and
      things have happened and I’m getting older and I’m starting to lose
      my memory. Okay? And—okay. I know no other jurors in here.
      I’ve never served on a jury before.

At some point during jury selection, Plank apparently fell asleep. The other jurors

complained that Plank smelled of alcohol and was difficult to awaken at a break in

jury selection at about 2:55 p.m. as the other jurors tried to pass by Plank. At the

trial judge’s direction, a Leon County Probation Officer, Ceressa Haney, then

administered a breathalyzer test to Plank around 3 p.m., which was performed

outside the presence of the trial judge.

      An hour later, at approximately 4 p.m., the trial judge held a contempt

hearing regarding Plank’s conduct during jury selection. At the hearing, Officer

Haney testified that the results from the breathalyzer test demonstrated Plank had a

blood-alcohol level of 0.111, and that it is illegal to drive with a blood-alcohol

level over 0.08. In addition, Officer Haney testified that she smelled alcohol on

Plank’s “general person” but could not determine if the smell came from his

clothes or his breath. When Plank was given the opportunity to question Officer




                                           -4-
Haney, he asked only: “What I’d like to know is how I got the smell of beer on my

clothes when I never spilt one drop on my clothing.”

      At that point, the trial judge asked Plank to come to the microphone. Plank,

who apparently was handcuffed by that time, replied that he was having a hard

time getting out of the chair himself, especially with “bracelets.” The trial judge

then informed Plank that although he arrived for jury duty at 11:30 a.m., his blood

alcohol content was still 0.111 more than three hours later, indicating that his

blood-alcohol level was even higher when he first arrived at the courthouse. In

addition, the trial judge stated that she believed that Plank may have driven to the

courthouse, and Plank confirmed that he had. The trial judge provided Plank with

the opportunity to explain why he should not be held in contempt, to which Plank

stated:

             First of all, I was extremely tired. I was up at 1:00 this
      morning, and I start work at 5:00 in the morning. I had to walk in and
      out, in and out, in and out of the vehicle every other door, like, from
      here to your back door there, that distance, and it’s very tiring.
In response to the trial judge asking if there was anything else he wanted to tell her,

Plank stated:

             Other than I can’t afford to be—if you got me coming in here to
      court and all this, that’s what I tried telling you before. I don’t get
      paid for coming to court. Okay? I don’t get paid for taking time off.
      Also, I’m about—in the process of losing my house, which I own here
      in Leon County for, let’s see, 13 years. My mortgage company has
      been giving me a chance to catch up because I missed one month.
      And my hours have been dropped. I used to make 400 a week. Now
                                         -5-
      I’m making 200 a week. I’m barely making it. That’s, that’s why I
      want to get out of court duty, because Thursday is my busiest day.
      But if you insist, I’ll lose my house and everything. I’ll be living out
      on the street with everybody else.

      The trial judge stated that although she did not want Plank to lose his house,

she wanted him to come to jury duty without being drunk. She then found Plank in

direct criminal contempt:

             All right. I’m going to find that you’re in direct criminal
      contempt for not only coming to the courthouse drunk but it was
      also—in doing that, you disrupted the jury selection here this
      afternoon and distracted other jurors. Other jurors obviously noticed
      that you smelled of alcohol, were drunk. So I am finding you in
      contempt.

Before imposing the sentence, the trial judge provided Plank an opportunity to

offer any mitigating circumstances, to which Plank responded that he did not know

what else to say. The trial judge then sentenced him to thirty days in the Leon

County Jail, explaining the sentence as follows:

             I can’t ignore this behavior that, that you’re here, you’re over
      the legal limit, you’re acting disruptive during jury selection. You tell
      me that you’re a drunk and that you’ve refused to follow the law. I
      mean, that’s what you said during the jury selection. And then it turns
      out that your blood alcohol level is significantly over the legal limit
      after you’ve been here for three and a half hours. So certainly your
      blood alcohol level has come down during that past three and a half
      hours. And you drove here.
             So, I mean, the driving itself, of course, wasn’t in my presence
      and wasn’t part of direct criminal contempt, but I certainly think it’s a
      legitimate factor for me to consider, and I think 30 days is reasonable.
      So that’s my ruling and I’m required to do a written order, so I’ll do
      that, as well.

                                        -6-
      The trial judge subsequently entered a written order finding Plank guilty of

direct criminal contempt for arriving to the courthouse drunk, disrupting jury

selection, and distracting the other jurors. In support of this conviction, the order

relied on the following actions: when Plank was asked to provide background

information, he responded that he should not have to serve on a jury because he

was “able to evade the military draft,” worked thirteen-hour days, had a “4F”

military designation, and was a drunk; he slept during some of the jury selection

and was difficult to awaken; other jurors indicated that Plank smelled of alcohol;

and the results of Plank’s breathalyzer test indicated that he had 0.111 grams of

alcohol per 210 liters of breath. The trial judge found Officer Haney’s testimony

to be “credible.”

      The order set forth that Plank’s actions were “directed against the authority

and dignity of the Court” and “interfered with the judicial function.” The order

stated that the actions tended to “embarrass, hinder or obstruct the Court in the

administration of justice and to lessen the Court’s dignity.”

      The trial judge further noted in the order the “mitigating” circumstances of

Plank having worked late delivering magazines and having “only” a couple of

beers in the morning. As to Plank’s testimony of his financial difficulties, the

order set forth:

      [H]e could have come to the Court without drinking and . . . he drove
      to the Courthouse after drinking and . . . any mitigation presented by
                                         -7-
      [Plank] is lessened by the fact that [his] breath alcohol would have
      been significantly higher when he drove to the Courthouse at
      approximately 11:30 a.m.

The trial judge sentenced Plank to thirty days in the Leon County Jail and advised

Plank he had thirty days to file a notice of appeal. Seventeen days later, the trial

judge mitigated Plank’s sentence to time served and ordered that he be released

immediately.

      Plank was declared indigent for purposes of appeal and, through the Public

Defender’s Office, appealed his conviction and sentence for the contempt of court.

The First District initially affirmed without a written opinion. Plank filed a motion

for rehearing and requested a written opinion and certification of the conflict,

which the district court granted. The First District then issued an opinion, which

stated:

             Appellant argues that the trial court erred by not appointing him
      counsel or giving him an opportunity to seek counsel for the contempt
      proceeding. We affirm on the authority of Williams v. State, 698 So.
      2d 1350 (Fla. 1st DCA 1997), and Saunders v. State, 319 So. 2d 118
      (Fla. 1st DCA 1975), in which this court held that a defendant does
      not have a right to counsel under the Sixth Amendment or the Florida
      Rules of Criminal Procedure when charged with direct criminal
      contempt. Accord Searcy v. State, 971 So. 2d 1008, 1014 (Fla. 3d
      DCA 2008); Forbes v. State, 933 So. 2d 706, 711 (Fla. 4th DCA
      2006); see also In re Oliver, 333 U.S. 257, 274-75 (1948) (explaining
      that the right to counsel and other due process requirements are not
      implicated in contempt cases involving “charges of misconduct, in
      open court, in the presence of the judge, which disturbs the court’s
      business, where all of the essential elements of the misconduct are
      under the eye of the court, are actually observed by the court, and
      where immediate punishment is essential to prevent demoralization of
                                         -8-
       the court’s authority before the public” (internal quotations and
       ellipses omitted)); In re Terry, 128 U.S. 289, 313 (1888) (explaining
       that a court’s jurisdiction to punish direct contempt vests upon
       commission of the contemptuous act and that it is within the court’s
       discretion to punish the offense immediately or to postpone action
       until the defendant is afforded an opportunity to present a defense).
              We recognize that the Second District held in Woods v. State,
       987 So. 2d 669 (Fla. 2d DCA 2007), and Al-Hakim v. State, 53 So. 3d
       1171 (Fla. 2d DCA 2011), that a defendant has a right to counsel
       under the Florida Rules of Criminal Procedure in direct criminal
       contempt proceedings. The Fourth District reached a similar
       conclusion in Hayes v. State, 592 So. 2d 327 (Fla. 4th DCA 1992).
       But see Forbes, supra. Accordingly, we certify conflict with these
       cases.

Plank, 130 So. 3d at 290. This Court granted review based on the certification of

interdistrict conflict.

                                     ANALYSIS

       The district courts of appeal are split regarding whether an individual is

entitled to counsel in direct criminal contempt proceedings before incarceration is

imposed as punishment. In order to fully analyze this issue, we first examine the

right to counsel provided by the Sixth Amendment of the United States

Constitution and how the United States Supreme Court has interpreted that right to

counsel in direct criminal contempt proceedings. We then review the right to

counsel under the Florida Constitution and our procedural rules and precedent. We

ultimately resolve the conflict by determining that a trial court is not required to

appoint counsel or give the individual an opportunity to seek counsel in a direct

criminal contempt proceeding, even if incarceration is imposed as punishment, as
                                         -9-
long as the period of incarceration does not exceed six months—the point at which

the defendant’s Sixth Amendment rights are triggered. Finally, we conclude that

the trial court erred in treating Plank’s conduct in this case as direct criminal

contempt, rather than indirect criminal contempt. Accordingly, notwithstanding

our holding on the conflict issue, the trial court should have followed the

procedural rules already in existence pertaining to indirect criminal contempt,

which include entitlement to counsel.

         I. Right to Counsel in Direct Criminal Contempt Proceedings

      Plank asserts that the trial court committed fundamental error in failing to

provide him with appointed counsel or an opportunity to seek counsel before

convicting him of direct criminal contempt and sentencing him to incarceration. In

support, he relies on the Sixth Amendment right to counsel; the analogous right to

counsel under article I, section 16, of the Florida Constitution; the state and federal

due process clauses; section 27.51 of the Florida Statutes; and the Florida Rules of

Criminal Procedure. But none of these alleged constitutional, statutory, or

procedural bases provides for the right to counsel in direct criminal contempt

proceedings.

      First, such a requirement for counsel in direct criminal contempt cases does

not exist within either the federal or state constitutions. The Sixth Amendment to

the United States Constitution provides generally that “[i]n all criminal

                                         - 10 -
prosecutions, the accused shall enjoy the right to a speedy and public trial, by an

impartial jury of the State and district wherein the crime shall have been

committed, which district shall have been previously ascertained by law, and to be

informed of the nature and cause of the accusation; to be confronted with the

witnesses against him; to have compulsory process for obtaining witnesses in his

favor, and to have the Assistance of Counsel for his defence.” Amend. VI, U.S.

Const.; see also Argersinger v. Hamlin, 407 U.S. 25, 37 (1972) (holding that

“absent a knowing and intelligent waiver, no person may be imprisoned for any

offense, whether classified as petty, misdemeanor, or felony, unless he was

represented by counsel”).

      In Florida, article I, section 16, of our state constitution specifically

guarantees the right to counsel, stating, “In all criminal prosecutions the accused

. . . shall have the right to have compulsory process for witnesses, to confront at

trial adverse witnesses, to be heard in person, by counsel or both, and to have a

speedy and public trial by impartial jury in the county where the crime was

committed.” Art. I, § 16, Fla. Const. As this Court has previously recognized,

based on the express language of this constitutional provision, its formative

history, preexisting and developing state law, and the state’s own general history,

Florida provides an even broader right to counsel than is provided by the Sixth

Amendment. State v. Kelly, 999 So. 2d 1029, 1041 (Fla. 2008).

                                         - 11 -
      Despite the constitutional guarantee to the right to counsel, however, courts

of this nation have long had the inherent authority to impose immediate penalties

in direct criminal contempt proceedings, where the misconduct occurred within the

court’s direct view and interfered with the court’s ability to discharge its essential

functions. In In re Terry, 128 U.S. 289 (1888), the United States Supreme Court

first recognized a judge’s inherent authority to immediately punish a contemnor by

fine or imprisonment—without notice or a special hearing. Specifically, in Terry,

the Supreme Court denied the claim that the contemnor was unlawfully imprisoned

after being found in direct criminal contempt of court for assaulting a marshal and

interrupting an ongoing trial, even though the contemnor was not provided with all

of the constitutional protections generally afforded to an accused. Id. at 305-06.

The Supreme Court explained that this departure from the accepted standards of

due process was permissible because the direct criminal contempt power is

essential to protect the courts in the discharge of their functions. Id. at 313. The

Supreme Court emphasized that the power was restricted to suppressing and

punishing court-disrupting misconduct that occurred within the presence of the

court. See id.

      In Oliver, 333 U.S. at 275-76, the Supreme Court further recognized that

while an individual charged with contempt of court generally must be advised of

the charges against him or her, have a reasonable opportunity to be heard, have the

                                         - 12 -
right to be represented by counsel, and have a chance to call witnesses, such

requirements did not apply to direct criminal contempt. In order to qualify as

direct criminal contempt, however, the Supreme Court clarified that the

misconduct must have occurred “in open court, in the presence of the judge, [and]

disturb[] the court’s business, where all of the essential elements of the misconduct

are under the eye of the court, are actually observed by the court, and where

immediate punishment is essential to prevent ‘demoralization of the court’s

authority . . . before the public.’ ” Id. at 275. “If some essential elements of the

offense are not personally observed by the judge, so that [the judge] must depend

upon statements made by others for his knowledge about these essential elements,”

the Supreme Court held that “due process requires . . . that the accused be accorded

notice and a fair hearing.” Id. at 275-76.

      The Supreme Court decided these direct criminal contempt cases prior to

Gideon v. Wainwright, 372 U.S. 335 (1963), which held that the Sixth

Amendment’s right to assistance of counsel in criminal proceedings is made

obligatory on the states by the Fourteenth Amendment. While the Supreme Court

has not spoken directly on Gideon’s impact on the right to counsel in direct

criminal contempt proceedings, it has not overruled its prior holdings in Terry or

Oliver.




                                         - 13 -
      Plank, nevertheless, points to Bloom v. Illinois, 391 U.S. 194, 201-02

(1968), for support that the United States Supreme Court has applied other

protections guaranteed by the Sixth Amendment to direct criminal contempt. In

Bloom, the Supreme Court declared that in direct criminal contempt proceedings, a

defendant has a Sixth Amendment right to a trial by jury when a judge is

considering a sentence of imprisonment in excess of six months. Id. at 199; see

also Codispoti v. Pennsylvania, 418 U.S. 506, 515-16 (1974).

      We reject Plank’s argument that Bloom requires courts to appoint counsel in

all direct criminal contempt proceedings. Instead, we conclude that Bloom impacts

only cases in which incarceration is imposed for longer than six months.

      After a review of the relevant precedent, we hold that Plank does not have a

Sixth Amendment right to counsel prior to being incarcerated for direct criminal

contempt, as long as the period of incarceration does not exceed six months—the

point at which his Sixth Amendment right to counsel is triggered. Simply put,

nothing within the Supreme Court’s current jurisprudence requires the result that

Plank seeks.

      Likewise, in Florida, we have long recognized that courts have the inherent

authority to take immediate action when the contemnor commits an act of direct

criminal contempt in the judge’s presence that disturbs the court’s business and

prevents it from carrying out the court’s essential functions. This Court has

                                       - 14 -
previously explained the public policy reasons behind a court’s inherent authority

for acting immediately on direct criminal contempt: “The interests of orderly

government demand that respect and compliance be given to orders issued by

courts possessed of jurisdiction of persons and subject matter.” Parisi v. Broward

Cty., 769 So. 2d 359, 363 (Fla. 2000) (quoting United States v. United Mine

Workers, 330 U.S. 258, 303 (1947)).

      It is important that courts have the power necessary to require “silence,

respect, and decorum, in their presence,” but this need must be balanced with the

recognition that the contempt power “uniquely is ‘liable to abuse’ ” because “the

offended judge [is] solely responsible for identifying, prosecuting, adjudicating,

and sanctioning the contumacious conduct.” Id. (quoting Int’l Union, United Mine

Workers v. Bagwell, 512 U.S. 821, 831 (1994)). As a result, this Court has

emphasized that “a balance must be struck between the recognition that courts are

vested with contempt powers to vindicate their authority and the necessity of

preventing abuse of these broad contempt powers.” Id.

      Florida statutory provisions similarly recognize the courts’ authority to act

on contempt of court. Specifically, section 38.22, Florida Statutes (2013),

provides: “Every court may punish contempts against it whether such contempts be

direct, indirect, or constructive, and in any such proceeding the court shall proceed

to hear and determine all questions of law and fact.”

                                        - 15 -
       Plank, however, relies on section 27.51, Florida Statutes (2013), for the

proposition that he must be afforded counsel when charged with direct criminal

contempt. Section 27.51(1) provides that a public defender “shall” represent an

indigent, and specifically provides that this provision applies to those who are

charged with criminal contempt.

      We reject Plank’s contention. Nothing within this statute requires that the

trial court appoint counsel before acting immediately on direct criminal contempt

that just occurred within the court’s presence and that requires immediate

punishment to prevent the demoralization of the court’s authority before the public.

Again, direct criminal contempt is a narrow exception to the procedural safeguards

generally required, permitting a court to take immediate action to punish

contemnors in order to ensure the court’s authority is vindicated and the court can

conduct its necessary functions.

      Plank’s last contention is that he was entitled to the appointment of counsel

based on Florida Rule of Criminal Procedure 3.111(b)—a position also taken by

the Second District in Woods and Al-Hakim. Rule 3.111(b) requires the

appointment of counsel for indigent persons “in all prosecutions for offenses

punishable by incarceration.” However, this general rule does not trump the

specific rule governing direct criminal contempt, Florida Rule of Criminal




                                        - 16 -
Procedure 3.830, which specifically addresses the procedures that govern direct

criminal contempt proceedings. Rule 3.830 states in full:

             A criminal contempt may be punished summarily if the court
      saw or heard the conduct constituting the contempt committed in the
      actual presence of the court. The judgment of guilt of contempt shall
      include a recital of those facts on which the adjudication of guilt is
      based. Prior to the adjudication of guilt the judge shall inform the
      defendant of the accusation against the defendant and inquire as to
      whether the defendant has any cause to show why he or she should
      not be adjudged guilty of contempt by the court and sentenced
      therefor. The defendant shall be given the opportunity to present
      evidence of excusing or mitigating circumstances. The judgment shall
      be signed by the judge and entered of record. Sentence shall be
      pronounced in open court.
Fla. R. Crim. P. 3.830.

      In contrast, Florida Rule of Criminal Procedure 3.840 governs indirect

criminal contempt, which involves conduct committed outside the presence of the

court. Subsection (d) of rule 3.840 explicitly provides that a defendant is entitled

to be represented by counsel at the contempt hearing. In full, rule 3.840 states:

             A criminal contempt, except as provided in rule 3.830
      concerning direct contempts, shall be prosecuted in the following
      manner:
             (a) Order to Show Cause. The judge, on the judge’s own
      motion or on affidavit of any person having knowledge of the facts,
      may issue and sign an order directed to the defendant, stating the
      essential facts constituting the criminal contempt charged and
      requiring the defendant to appear before the court to show cause why
      the defendant should not be held in contempt of court. The order shall
      specify the time and place of the hearing, with a reasonable time
      allowed for preparation of the defense after service of the order on the
      defendant.


                                        - 17 -
             (b) Motions; Answer. The defendant, personally or by counsel,
      may move to dismiss the order to show cause, move for a statement of
      particulars, or answer the order by way of explanation or defense. All
      motions and the answer shall be in writing unless specified otherwise
      by the judge. A defendant’s omission to file motions or answer shall
      not be deemed as an admission of guilt of the contempt charged.
             (c) Order of Arrest; Bail. The judge may issue an order of
      arrest of the defendant if the judge has reason to believe the defendant
      will not appear in response to the order to show cause. The defendant
      shall be admitted to bail in the manner provided by law in criminal
      cases.
             (d) Arraignment; Hearing. The defendant may be arraigned at
      the time of the hearing, or prior thereto at the defendant’s request. A
      hearing to determine the guilt or innocence of the defendant shall
      follow a plea of not guilty. The judge may conduct a hearing without
      assistance of counsel or may be assisted by the prosecuting attorney or
      by an attorney appointed for that purpose. The defendant is entitled to
      be represented by counsel, have compulsory process for the
      attendance of witnesses, and testify in his or her own defense. All
      issues of law and fact shall be heard and determined by the judge.
             (e) Disqualification of Judge. If the contempt charged involves
      disrespect to or criticism of a judge, the judge shall disqualify himself
      or herself from presiding at the hearing. Another judge shall be
      designated by the chief justice of the supreme court.
             (f) Verdict; Judgment. At the conclusion of the hearing the
      judge shall sign and enter of record a judgment of guilty or not guilty.
      There should be included in a judgment of guilty a recital of the facts
      constituting the contempt of which the defendant has been found and
      adjudicated guilty.
             (g) Sentence; Indirect Contempt. Prior to the pronouncement
      of sentence, the judge shall inform the defendant of the accusation and
      judgment against the defendant and inquire as to whether the
      defendant has any cause to show why sentence should not be
      pronounced. The defendant shall be afforded the opportunity to
      present evidence of mitigating circumstances. The sentence shall be
      pronounced in open court and in the presence of the defendant.

Fla. R. Crim. P. 3.840 (emphasis added).


                                       - 18 -
      Under our precedent, a specific rule trumps a general rule. See State v.

Bivona, 496 So. 2d 130, 133 (Fla. 1986) (“[T]he specific provision of (b)(1)

supersedes any general provision of the remainder of the rule.”); M.W. v. Davis,

756 So. 2d 90, 106 n.31 (Fla. 2000) (“[A] specific statute governing a particular

subject takes precedence over a conflicting more general statute.”). Thus, applying

that principle here, the specific rule governing direct criminal contempt trumps a

general rule pertaining to the right to counsel. In addition, the specific procedures

outlined in the rule governing indirect criminal contempt, which includes

entitlement to counsel, contrasts with the absence of a specific provision

establishing the entitlement to counsel in the direct criminal contempt rule.

      Where a court’s ability to undertake its essential functions is jeopardized, the

court must be able to act swiftly to ensure it can fulfill its obligations and preserve

the dignity of court proceedings. Imposing a mandatory requirement that counsel

be appointed or that the contemnor have the opportunity to obtain counsel could

interfere with the court’s ability to act swiftly to vindicate its authority. As the

Eleventh Circuit Court of Appeals has stated, the “power to summarily hold an

individual in direct criminal contempt operates to vindicate the authority of the

court and stands as a bulwark against disorder and disruption in the courtroom.”

United States v. Baldwin, 770 F.2d 1550, 1553 (11th Cir. 1985) (quoting

Sandstrom v. Butterworth, 738 F.2d 1200, 1208-09 (11th Cir. 1984)).

                                         - 19 -
      That said, the very absence of the usual constitutional protections for an

individual charged with direct criminal contempt and the extraordinary power to

summarily punish an individual found in direct criminal contempt to incarceration

for a period of up to six months without an attorney highlights what has been

emphasized in our jurisprudence. Namely, courts must exercise restraint in using

this power, especially where incarceration is being considered or imposed. The

purpose of permitting a court to act immediately in cases of direct criminal

contempt is that the misconduct of an individual in front of the court could

interfere with the court’s inherent authority to carry out its essential

responsibilities. As we have previously emphasized, “although the power of

contempt is an extremely important power for the judiciary, it is also a very

awesome power and is one that should never be abused.” In re Inquiry Concerning

Perry, 641 So. 2d 366, 368 (Fla. 1994). We have also highlighted the importance

of protecting due process rights, particularly where incarceration was at issue:

“because trial judges exercise their power of criminal contempt to punish, it is

extremely important that they protect an offender’s due process rights, particularly

when the punishment results in the imprisonment of the offender.” Id.

      Further, we embrace the Fourth District Court of Appeal’s apt explanation in

Schenck v. State, 645 So. 2d 71, 74 (Fla. 4th DCA 1994), that the “unique power”

exercised in direct criminal contempt proceedings “must be used only rarely and

                                         - 20 -
with circumspection.” As the Fourth District stated, “the provocation must never

be slight, doubtful, or of shifting interpretations. The occasion should be real and

necessary, not murky, and not ameliorated in some less formal manner.” Id. The

Fourth District explained in another case how the power to punish direct criminal

contempt is one of the most unusual powers of a court: “the judge who was the

object . . . of the allegedly contemptuous conduct becomes the prosecutor and then

sits in judgment over the very defendant who is said to have just assailed the

judicial dignity. That precise circumstance is condoned nowhere else in the law.

For that reason, the power must be cautiously and sparingly used.” Emanuel v.

State, 601 So. 2d 1273, 1274 (Fla. 4th DCA 1992) (quoting Fabian v. State, 585

So. 2d 1158 (Fla. 4th DCA 1991) (Farmer J., dissenting)).

      While we agree that the power must be cautiously and sparingly used,

nevertheless, when required, we will not mandate that the judge interrupt the direct

criminal contempt proceeding to either appoint an attorney or allow the contemnor

to consult with one where the period of incarceration is less than six months. As

even the State agrees, however, the trial judge certainly has the discretion to do so,

particularly if considering incarceration as punishment.

                 II. Direct Versus Indirect Criminal Contempt

      Although the First District was correct that Plank was not entitled to counsel

in a direct criminal contempt proceeding, we conclude that the trial court

                                        - 21 -
nonetheless erred in failing to appoint counsel for Plank because the conduct at

issue did not involve direct criminal contempt. Contempt of court can assume a

variety of forms: either civil or criminal in nature, as well as direct or indirect. See

Demetree v. State ex rel. Marsh, 89 So. 2d 498, 501 (Fla. 1956). As this Court has

long recognized, the rights to which a contemnor is entitled, the quantum of proof

necessary to convict, and the nature of the punishment that may be administered

upon a determination of guilt are all dependent on the type of contempt at issue.

Id. Thus, courts must first identify the nature of the proceeding “because of the

drastic nature of punishment oftentimes administered and because of the potentials

for impinging upon the fundamental rights of a party by the exercise of the power.”

Id.

      Criminal contempt is considered to be “a crime in the ordinary sense.”

Parisi, 769 So. 2d at 364. A criminal contempt proceeding is “instituted solely and

simply to vindicate the authority of the court [or] otherwise punish for conduct

offensive to the public in violation of an order of the court.” Demetree, 89 So. 2d

at 502. When imprisonment is ordered, the term is for a set amount of time and is

administered as punishment for an act that was committed. Id.

      Criminal contempt proceedings are either direct or indirect. See, e.g., State

v. Diaz de la Portilla, 40 Fla. L. Weekly S626 (Fla. 2015). Conduct committed

outside the presence of the court is indirect criminal contempt. Pugliese v.

                                         - 22 -
Pugliese, 347 So. 2d 422, 425 (Fla. 1977) (“Where an act is committed out of the

presence of the court, the proceeding to punish is for indirect (sometimes called

constructive) contempt.”).

      In order to be considered direct criminal contempt, all of the acts underlying

the contemptuous conduct must be committed in open court in the presence of the

judge, “where all of the essential elements of the misconduct are under the eye of

the court [and] are actually observed by the court.” Oliver, 333 U.S. at 275. If the

judge needs to rely on statements and testimony from others regarding their

knowledge about the contemptuous acts, the misconduct is no longer considered

direct criminal contempt because additional testimony or explanation is necessary.

Id. at 275-76. As the Supreme Court has stressed, “the judge must have personal

knowledge of [the misconduct] acquired by his own observation of the

contemptuous conduct.” Id. at 275. “[K]nowledge acquired from the testimony of

others, or even from the confession of the accused, would not justify conviction

without a trial in which there was an opportunity for defense.” Id.

      The procedural safeguards to which a defendant is entitled vary based on

whether he or she is charged with direct or indirect criminal contempt. Rule 3.830,

governing direct criminal contempt, requires fewer procedural safeguards and

permits a trial court to summarily punish the contemnor’s misconduct so long as

the misconduct was committed in the actual presence of the court, whereas the

                                       - 23 -
more extensive procedures provided in rule 3.840, governing indirect criminal

contempt, entitle the contemnor to be represented by counsel.

                                   III. This Case

      Applying these principles to the facts presented here, it becomes clear that

this is not a case of direct criminal contempt. In determining whether Plank

committed criminal contempt, the trial judge took testimony from a probation

officer regarding Plank’s blood-alcohol level after the officer administered a

breathalyzer test. In addition, the trial judge relied on off-the-record statements

from the jurors that Plank smelled of alcohol and Plank’s own admissions that he

drank before attending jury duty and that he drove to the courthouse.

      While the trial judge may have seen that Plank was asleep or that he had to

be awakened by the other jurors, the order supporting the contempt conviction fails

to specify which acts the trial judge personally observed or whether this

information was presented to the judge from other jurors, who attempted to wake

Plank during a break so they could pass by his seat. If the only act personally

observed by the trial judge was a prospective juror who fell asleep during voir dire,

this is not the type of willful misconduct that would typically require a court to use

its “unique power.” Schenck, 645 So. 2d at 74 (emphasizing that the provocation

to justify direct criminal contempt “must never be slight, doubtful, or of shifting

interpretations,” but must be an occasion where the need to act is “real and

                                        - 24 -
necessary . . . and not ameliorated in some less formal manner”); Emanuel, 601 So.

2d at 1274 (stating that the power to exercise direct criminal contempt “must be

cautiously and sparingly used”). Whenever a judge must take testimony during a

criminal contempt proceeding or rely on additional evidence not directly observed

by the trial judge, the proceeding is no longer direct criminal contempt but

becomes indirect criminal contempt. See Oliver, 333 U.S. at 276 (explaining that

in order to qualify as direct criminal contempt and thus satisfy the “narrow

exception” to general due process requirements, the misconduct must have

occurred “in open court, in the presence of the judge . . . where all of the essential

elements of the misconduct are under the eye of the court”).

       Because this case involved indirect criminal contempt, the trial court erred in

failing to either appoint counsel or permit Plank the opportunity to obtain counsel.

Florida Rule of Criminal Procedure 3.840, governing indirect criminal contempt,

requires that the court issue an order to show cause with reasonable time allowed

for preparation of the defense and further provides that the defendant is “entitled to

be represented by counsel, have compulsory process for the attendance of

witnesses, and testify in his or her own defense.” Fla. R. Crim. P. 3.840(d). These

necessary procedures for indirect criminal contempt proceedings were not followed

in this case.




                                         - 25 -
                                   CONCLUSION

      We resolve the conflict regarding whether a defendant has the right to the

appointment of counsel in direct criminal contempt proceedings before

incarceration is imposed as punishment and hold that a trial court is not required to

appoint counsel or give the individual an opportunity to seek counsel in a direct

criminal contempt proceeding, even if incarceration is imposed as punishment, as

long as the period of incarceration does not exceed six months. Accordingly, we

approve the holding of the First District that a trial court does not err by failing to

provide a contemnor with the opportunity to seek counsel prior to imposing

incarceration as a punishment in direct criminal contempt proceedings. We

disapprove the holdings in Al-Hakim, Woods, and Hayes to the extent that they

mandate, rather than simply permit, a trial court to either appoint counsel or

provide a contemnor with the opportunity to seek counsel prior to imposing

incarceration as a punishment for direct criminal contempt.

      Nevertheless, while we approve the holding of the First District on the

conflict issue, we quash the affirmance of Plank’s direct criminal contempt

conviction and direct that his conviction for direct criminal contempt be vacated

because the conduct at issue involved indirect criminal contempt, rather than direct

criminal contempt. We remand for proceedings consistent with this opinion.

      It is so ordered.

                                         - 26 -
LABARGA, C.J., and LEWIS, and POLSTON, JJ., concur.
PARIENTE, J., concurs in part and dissents in part with an opinion, in which
QUINCE and PERRY, JJ., concur.
CANADY, J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

PARIENTE, J., concurring in part and dissenting in part.

      Noel Plank, an apparently intoxicated prospective juror, was sentenced to

thirty days’ incarceration for direct criminal contempt while still intoxicated and

without the assistance of counsel to offer any mitigating evidence or to clearly

elicit from the trial court the basis for the allegedly contemptuous conduct. I agree

with the majority’s decision to vacate Plank’s contempt conviction because the

conduct relied on by the trial court was not direct criminal contempt, but I dissent

from the majority’s holding that a defendant is not entitled to counsel in direct

criminal contempt proceedings when incarceration of six months or less is imposed

as punishment. While I share the majority’s concerns that judges must be able to

immediately address contemptuous conduct that occurs in their presence and

disrupts judicial functions, those concerns can be effectuated in a way that still

preserves a defendant’s right to be represented by an attorney prior to having his or

her liberty taken away for days, weeks, or even as long as six months.




                                        - 27 -
      Indeed, the Fourth District Court of Appeal has recognized this right to

counsel in all direct criminal contempt proceedings since 1992, as has the Second

District Court of Appeal since 2007. See Hayes v. State, 592 So. 2d 327 (Fla. 4th

DCA 1992); Woods v. State, 987 So. 3d 669 (Fla. 2d DCA 2007). As these courts

have concluded, requiring the appointment of counsel prior to the imposition of

incarceration as punishment for direct criminal contempt does not prevent a trial

judge from threatening to hold a disruptive individual in contempt, nor does it

prevent the trial judge from removing a disruptive individual from the courtroom

and taking the individual into custody, pending the contempt hearing. In fact, from

the cases I have reviewed, the direct criminal contempt hearing rarely occurs at the

same time as the disruptive conduct, even when no lawyer is appointed. I would

not leave the right to counsel dependent on the discretion of the very trial judge,

who has already determined that the individual has committed direct criminal

contempt.

      While this Court holds that the constitutional right to counsel does not apply

to direct criminal contempt proceedings where incarceration is imposed as

punishment, I urge the Rules Committee to propose for this Court’s consideration a

modification of the direct criminal contempt rule of procedure to require

appointment of counsel if the trial judge imposes or is contemplating a jail




                                        - 28 -
sentence in excess of twenty-four hours’ incarceration.2 In this way, the contemnor

can be immediately taken into custody so that judicial functions are no longer

impacted, while being given notice of the misconduct underlying the direct

criminal contempt and the opportunity to consult with an attorney to present a

defense to the direct criminal contempt and to “present evidence of excusing or

mitigating circumstances.” This case is a telling example of how illusory the right

to present mitigating evidence is when the defendant is not represented by counsel.

      The irony of the majority’s decision is that the failure to require counsel to

be appointed for indigent defendants will most negatively impact citizens who are

in the courtroom on their own, unrepresented—and not the defendants cited by the

State as the most outrageous examples of direct criminal contempt, who are

already accused of crimes and are represented at trial by an attorney. The inability

to consult with an attorney in direct criminal contempt proceedings thus disparately

affects those unrepresented individuals who have the least ability to conform with

courtroom expectations in the first place and who are most in need of



       2. In the recent case of In re Amendments to Florida Rule of Juvenile
Procedure 8.150, 41 Fla. L. Weekly S37 (Fla. Feb. 11, 2016), this Court approved
a new subdivision to Florida Rule of Juvenile Procedure 8.150, which expressly
provides that juveniles in direct contempt cases have the right to legal counsel.
Although I recognize that juveniles are different than adults in many ways,
nevertheless, many unrepresented individuals may lack the knowledge to
adequately defend against the pending direct criminal contempt charge without the
assistance of counsel.

                                        - 29 -
representation, including those with mental health conditions, alcohol or substance

abuse problems, or limited knowledge of judicial proceedings.

      I recognize the uniqueness of direct criminal contempt proceedings, which

occur directly before the judge, who also serves as the accuser, the adjudicator, and

the sentencer. But there are numerous reasons why the appointment of counsel is

in the best interests of all parties involved, including the judge who must sentence

the contemnor. In this case, for example, an attorney could have more clearly

elicited, on the record, the basis for the allegedly contemptuous conduct, which

would have assisted the appellate courts and, perhaps, given the trial judge more

time to consider whether the conduct truly amounted to contempt of court. The

appointment of counsel would also provide the trial court with a better

understanding of relevant mitigation and permit an attorney to suggest other

possible forms of punishment, thus fostering the court’s ability to impose the most

appropriate sentence. Further, counsel could ensure that the direct criminal

contempt proceedings remain limited to the situation for which they were intended

and assist the contemnor in comprehending the misconduct, understanding the

ramifications of the behavior, and responding appropriately.

      Allowing for the assistance of counsel will neither diminish any respect for

the judge’s authority, nor interfere with the judge’s unique and awesome power to

maintain order in the courtroom. To the contrary, I strongly believe that the

                                        - 30 -
Constitution and the dignity of our judicial system are enhanced by allowing an

individual to have the assistance of an attorney before a sanction of incarceration is

imposed for direct criminal contempt.

      Two grounds support this conclusion. First, the broad right to counsel

provided under the United States Constitution, our Florida Constitution, and the

applicable Florida statute requires the appointment of counsel for all offenses for

which incarceration is imposed as punishment. Second, an individual’s actual need

for counsel where a sentence of incarceration is at issue remains especially strong,

and the court’s inherent authority to stop direct contemptuous misconduct is not

undermined by requiring the court to appoint counsel in cases where the trial judge

is considering a sentence of incarceration, particularly in light of the many tools

and resources available to the trial judge to take immediate action to stop such

misconduct. I address each of these grounds in detail below.

        I. Right to Counsel When Incarceration is Possible Punishment

      Under the majority’s holding, incarceration up to six months for direct

criminal contempt of court is the only exception to the requirement of appointed

counsel for indigent defendants. The majority’s rule also precludes an

unrepresented litigant who can afford counsel the opportunity to hire or consult

with counsel.




                                        - 31 -
      Yet, the United States Supreme Court has long recognized that incarceration

is such a different form of punishment that this loss of liberty creates the dividing

line of when the Sixth Amendment right to counsel is triggered. Specifically, in

Argersinger v. Hamlin, 407 U.S. 25, 37 (1972), the United States Supreme Court

held that “absent a knowing and intelligent waiver, no person may be imprisoned

for any offense, whether classified as petty, a misdemeanor, or a felony, unless he

was represented by counsel at his trial.” Id. (emphasis added). As the Supreme

Court later explained in Scott v. Illinois, 440 U.S. 367, 373 (1979), “[W]e believe

that the central premise of Argersinger—that actual imprisonment is a penalty

different in kind from fines or the mere threat of imprisonment—is eminently

sound and warrants adoption of actual imprisonment as the line defining the

constitutional right to appointment of counsel.”

      The majority relies on In re Terry, 128 U.S. 289, 313 (1888), a nineteenth

century case in which the United States Supreme Court held that the due process

protections usually required before incarcerating an individual were not applicable

in direct criminal contempt proceedings, because the direct criminal contempt

power is essential to protecting the courts in the discharge of their functions. But,

even in 1888, the United States Supreme Court recognized that the contempt

authority is susceptible to abuse and restricted its use to suppressing court-

disrupting misconduct that occurred directly in front of the court by the “disorderly

                                        - 32 -
and violent.” Id. In Terry, the contemnor—who himself was an attorney—had

assaulted a marshal and interrupted a trial that was underway.

       Although the United States Supreme Court has never overruled Terry, in the

subsequent 128 years, the Supreme Court has placed stronger emphasis on the

necessity of Sixth Amendment protections, specifically the right to counsel, when

an individual faces incarceration. While the majority relies on Terry and even In re

Oliver, 333 U.S. 257 (1948), those cases predated the Supreme Court’s landmark

decision in Gideon v. Wainwright, which held that a defendant’s constitutional

right to counsel is a prerequisite to ensuring a “fair system of justice.” 372 U.S.

335, 344 (1963). An attorney who is knowledgeable as to the law and can speak

on behalf of his client is “fundamental and essential” to a fair proceeding. Id. at

341.

       The United States Supreme Court case of Bloom v. Illinois, 391 U.S. 194

(1968), recognized the importance of constitutional protections in determining that

the Sixth Amendment right to a jury trial applies to criminal contempt proceedings

where punishment exceeds six months’ incarceration. The Supreme Court

emphasized that, because this particular crime frequently involves a rejection of

judicial authority, the ability to summarily imprison for contempt is particularly

“liable to abuse”:

       Given that criminal contempt is a crime in every fundamental respect,
       the question is whether it is a crime to which the jury trial provisions
                                        - 33 -
      of the Constitution apply. We hold that it is, primarily because in
      terms of those considerations which make the right to jury trial
      fundamental in criminal cases, there is no substantial difference
      between serious contempts and other serious crimes. Indeed, in
      contempt cases an even more compelling argument can be made for
      providing a right to jury trial as a protection against the arbitrary
      exercise of official power. Contemptuous conduct, though a public
      wrong, often strikes at the most vulnerable and human qualities of a
      judge’s temperament. Even when the contempt is not a direct insult to
      the court or the judge, it frequently represents a rejection of judicial
      authority, or an interference with the judicial process or with the
      duties of officers of the court.
             The court has long recognized the potential for abuse in
      exercising the summary power to imprison for contempt—it is an
      “arbitrary” power which is “liable to abuse.” Ex parte Terry, 128 U.S.
      289, 313 (1888).

Bloom, 391 U.S. at 201-02 (emphasis added).

      More importantly, Florida’s constitutional right to counsel under article I,

section 16, of the Florida Constitution has been construed even more broadly than

its federal counterpart. See State v. Kelly, 999 So. 2d 1029, 1041 (Fla. 2008).

This Court has pronounced that incarceration, as a form of punishment, is such a

“penalty different in kind and severity from other penalties” that it triggers the

constitutional right to counsel. Id. at 1052. We have further emphasized that the

right to counsel applies even when there is a possibility of incarceration for a

misdemeanor—as opposed to the Sixth Amendment, which requires counsel only

where the defendant is actually imprisoned for the charged offense:

      Under established Florida law, the right of indigents to appointed
      counsel in misdemeanor cases differs from its federal counterpart. In
      Argersinger v. Hamlin, 407 U.S. 25, 35-40 (1972), the United States
                                        - 34 -
      Supreme Court appeared to hold that prospective imprisonment for a
      misdemeanor offense guarantees indigents a right to appointed
      counsel, but the Court clarified in Scott v. Illinois, 440 U.S. 367, 373-
      74 (1979), that under the Sixth Amendment this right is limited to
      cases in which the defendant is actually imprisoned for the charged
      offense. Florida, however, has provided a different standard through
      its Constitution, Rules of Criminal Procedure, and the Florida
      Statutes. See art. I, §§ 2, 16, Fla. Const.; Fla. R. Crim. P. 3.111,
      3.160; § 27.51, Fla. Stat. (2003). In Florida, indigent criminal
      defendants have a right to appointed counsel “for offenses punishable
      by imprisonment.” Fla. R. Crim. P. 3.111(b)(1) (1992) (emphasis
      supplied).

Id. at 1040-41.

      In Parisi v. Broward County, 769 So. 2d 359, 364 (Fla. 2000), this Court

specifically recognized that Florida’s constitutional rights—including the right to

counsel—apply to direct criminal contempt proceedings. While providing an

overview as to a court’s various contempt powers, this Court held that prior to the

imposition of criminal contempt sanctions, a contemnor must be afforded certain

due process, including “the right of criminal defendants to be represented by

counsel, the right to have the State prove the offense beyond a reasonable doubt,

and the right not to incriminate oneself.” This Court then stated that “[i]n addition

to these constitutional rights, our rules of criminal procedure provide specific

procedures for both direct and indirect criminal contempt.” Id. at 365 (emphasis

added).

      Besides honoring the constitutional rights of the individual, both the Florida

Statutes and the Florida Rules of Criminal Procedure likewise recognize the
                                        - 35 -
importance of counsel when incarceration is at issue. Section 27.51, Florida

Statutes, provides that a public defender “shall” represent an indigent, and

specifically provides that this provision applies to those who are charged with

criminal contempt, unless the court files an order of no imprisonment.

§ 27.51(1)(a)-(b), Fla. Stat. In fact, the addition of “criminal contempt” to the

crimes for which a court “shall” appoint counsel occurred in 1995 and the

Legislature made no distinction between “indirect” and “direct” criminal contempt.

See ch. 95-195, §15, Laws of Fla.

      This statute reflects the Legislature’s clear intent that counsel should be

appointed where a defendant is facing a possible punishment of incarceration,

particularly as the statute does not distinguish between direct and indirect criminal

contempt for purposes of appointing counsel. Likewise, Florida Rule of Criminal

Procedure 3.111(b)(1) broadly provides: “Counsel shall be provided to indigent

persons in all prosecutions for offenses punishable by incarceration including

appeals from the conviction thereof.” Fla. R. Crim. P. 3.111(b)(1) (emphasis

added).

      I acknowledge that Florida Rule of Criminal Procedure 3.830, governing

direct criminal contempt, unlike rule 3.840 that governs indirect criminal contempt,

does not address entitlement to counsel. However, in my view, while rule 3.830

states that direct criminal contempt “may” be punished “summarily,” the term

                                        - 36 -
“summarily” does not mean without a modicum of due process rights. Moreover,

nothing in rule 3.830 is inconsistent with rule 3.111(b)(1), which mandates counsel

in all prosecutions punishable by incarceration.

      Thus, the United States Constitution, our Florida Constitution, the Florida

Statutes, and the Florida Rules of Criminal Procedure uniformly provide that an

individual should be entitled to counsel in direct criminal contempt proceedings

before incarceration is imposed. But even if the right to counsel were not

grounded in any of these authorities, the balance of public policy and practical

concerns should still demand appointment of counsel before incarceration is

imposed as punishment for direct criminal contempt.

      II. The Public Policy Concerns of Direct Criminal Contempt

      I strongly disagree with the State’s premise that “providing the contemnor

with a lawyer and other procedural safeguards . . . [would] really allow the

contemnor to disrupt the court system further” and would undermine a court’s

ability to ensure the administration of justice. This premise does not withstand

scrutiny. In fact, considering the practical requirement of such a rule, especially in

the context of this case, makes clear that exactly the opposite is true.

      First, although the State claims that the courtroom could become a “circus”

if the misconduct is not stopped, this is simply a red herring. In reality, the

requirement of counsel and the timing of the actual contempt hearing have no

                                         - 37 -
impact on a judge’s ability to immediately stop the misconduct and take the

contemnor into custody. See, e.g., Al-Hakim v. State, 53 So. 3d 1171, 1172-73

(Fla. 2d DCA 2011) (after a member of the public disturbed the courtroom in

response to the public defender’s rejection of adopting a pro se motion, the

contemnor was handcuffed and taken into custody and the contempt proceeding

was set for later that day); Forbes v. State, 933 So. 2d 706, 708 (Fla. 4th DCA

2006) (after a 19-year-old prospective juror failed to disclose during voir dire that

he had a pending criminal charge, the court set his contempt proceeding for a time

after jury selection concluded); Hayes, 592 So. 2d at 327-28 (after a criminal

defendant left during a break to bring a witness back to court but arrived to court

late, the trial judge required the defendant to appear at a hearing three weeks later

and show cause why he should not be held in contempt of court). In most cases,

including this one, the actual contempt hearing does not occur immediately.

      For example, here, Plank was in the courtroom, sleeping, until a break was

taken during the voir dire. The trial judge did not address the contemptuous

conduct—presumably being drunk and sleeping during voir dire—in front of the

other prospective jurors. Only after a break was taken did the trial judge send

Plank for a breathalyzer test, after which point the judge conducted the contempt

hearing and ultimately determined to incarcerate Plank for thirty days.




                                        - 38 -
      I suspect Plank would have remained incarcerated for thirty days if the

Public Defender’s Office had not filed a motion on his behalf, which prompted the

trial judge to mitigate the sentence to time served. At that point, when he finally

received the assistance of an attorney, Plank, who was already behind on his

mortgage payments, had lost seventeen days’ worth of income. It is difficult to see

how justice was furthered by the events that transpired in this case.

      Second, the practical effect of requiring the defendant to have counsel in

direct criminal contempt proceedings will not impact a significant number of cases.

Requiring the opportunity to retain or appoint counsel for direct criminal contempt

cases is moot if the contemnor already has counsel. For instance, a contemnor who

commits misconduct in the courtroom during his or her own trial is likely already

represented by counsel, so the court does not need to take additional actions to

appoint counsel for the direct criminal contempt proceedings. Ironically, then, the

defendant who is already charged with a crime and is represented by counsel

receives greater protections if charged with direct criminal contempt. In contrast, a

layperson called to jury duty, as here, or a witness to a proceeding who may lack

knowledge of courtroom procedures or become frustrated with the adversarial

nature of court proceedings does not enjoy the same protections.

      Third, an immediate sentence of incarceration is not essential in order to

ensure that courtroom business can be conducted efficiently and promptly without

                                        - 39 -
further disruption, particularly because the court, through its bailiffs, can

immediately take the contemnor into custody and remove him or her from the

courtroom. As former Chief Justice Burger observed: “The contempt power . . . is

of limited utility in dealing with an incorrigible, a cunning psychopath, or an

accused bent on frustrating the particular trial or undermining the processes of

justice. For such as these, summary removal from the courtroom is the really

effective remedy.” Mayberry v. Pennsylvania, 400 U.S. 455, 467 (1971) (Burger,

C.J., concurring). Other sanctions short of incarceration may be more effective or

appropriate, especially when dealing with lay people. Indeed, not all direct

criminal contempt proceedings even mandate a term of incarceration. See, e.g.,

Gruss v. State, 869 So. 2d 770, 771 (Fla. 4th DCA 2004) (after a prospective juror

was not excused from jury service despite business commitments and then

attempted to avoid jury duty by abruptly asserting she could not be fair and

unbiased, the trial judge held the juror in direct contempt of court and ordered her

to write a letter of apology and read it the next day in open court).

      Fourth, the appointment of counsel could help ensure that direct criminal

contempt proceedings remain limited to the situation where the misconduct

occurred in open court and truly affects the court’s authority, thus justifying the

use of direct criminal contempt. A person adjudicated guilty of direct criminal

contempt has the opportunity to “present evidence of excusing or mitigating

                                         - 40 -
circumstances.” See Fla. R. Crim. P. 3.830. Yet, most contemnors, without

knowledge of the law, do not know what to say, much less understand what type of

evidence constitutes excusing or mitigating circumstances.

      In fact, that is what occurred in this very case. When the trial judge asked

Plank for mitigation, he replied that he did not know what to say. In addition, at

the time of the contempt hearing, he was still intoxicated, thus further limiting his

ability to present mitigation. With the benefit of counsel, Plank could have

presented relevant mitigation and suggested a less severe sanction than

incarceration. Further, counsel could have objected to the trial judge using

uncharged crimes as a part of the decision in sentencing Plank to thirty days of

incarceration. When Plank obtained an attorney weeks later, the judge mitigated

the sentence to time served—but the defendant had already been incarcerated for

seventeen days.

      In sum, the policy concerns behind reasons for appointing counsel weigh

heavily in favor of extending this right to all individuals charged with direct

criminal contempt who are facing incarceration. Requiring the appointment of

counsel would not diminish the power of the trial judge to immediately remove an

individual from the courtroom to prevent any further disruption, and instead would

enhance the dignity of the court and increase the chances that justice will be

served.

                                        - 41 -
                                  III. Conclusion

      As this Court has long held, in matters involving a court’s authority to

address contempt, “a balance must be struck between the recognition that courts

are vested with contempt powers to vindicate their authority and the necessity of

preventing abuse of these broad contempt powers.” Parisi, 769 So. 2d at 363. I

would conclude that prior to imposing incarceration as punishment for direct

criminal contempt, the court should allow the contemnor to either obtain counsel or

have counsel appointed. However, in this case, the trial court erred in treating the

proceeding as one of direct criminal contempt and therefore I concur with the

majority’s decision to vacate the conviction.

QUINCE and PERRY, JJ., concur.

Application for Review of the Decision of the District Court of Appeal - Certified
Direct Conflict of Decisions

      First District - Case No. 1D13-4458

      (Leon County)

Nancy Ann Daniels, Public Defender, and Colleen Dierdre Mullen, Assistant
Public Defender, Second Judicial Circuit, Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and
Virginia Chester Harris, Assistant Attorney General, Tallahassee, Florida,

      for Respondent


                                        - 42 -